                       UNITED STATES DISTRICT COURT FOR THE
                           WESTERN DISTRICT OF MISSOURI
                                SOUTHERN DIVISION


ADAM E. BILLINGS,                                )
                                                 )
               Movant,                           )
                                                 )
       vs.                                       )   Case No. 20-3064-CV-S-MDH-P
                                                 )   (Crim. Case No. 17-03020-01-CR-S-MDH)
                                                 )
UNITED STATES OF AMERICA,                        )
                                                 )
               Respondent.                       )


       ORDER DENYING MOTION TO VACATE SENTENCE (28 U.S.C. § 2255)
        AND DECLINING TO ISSUE A CERTIFICATE OF APPEALABILITY


       Movant pled guilty to possession with intent to distribute 50 grams or more of

methamphetamine, and the Court sentenced him to 292 months’ imprisonment. Crim. Doc. 39.1

Movant appealed, and the Court of Appeals affirmed this Court’s judgment, finding no error of

judgment “in weighing relevant factors,” and concluding that the sentence was reasonable.

Crim. Doc. 51-1, p. 2. Movant now seeks to vacate his sentence pursuant to 28 U.S.C. § 2255.

For the reasons explained below, the motion is DENIED.

       Movant claims two grounds for relief. Within the first ground, Movant claims he was

denied effective assistance plea counsel because his attorney failed to (a) “enforce plea negotiated

terms in regards to Career Offender status,” (b) “effectively argue prejudice in drug quantities and

purities,” and (c) “argue against inapplicable leadership role enhancement.” Doc. 1, p. 4. Also


       1
        “Crim. Doc.” refers to filings in Movant’s criminal case. “Doc.” refers to filings in this
§ 2255 case.




           Case 6:20-cv-03064-MDH Document 14 Filed 08/04/20 Page 1 of 4
within the first ground, Movant claims he was denied effective assistance of appellate counsel

because his attorney “doomed the appeal” by filing an Anders brief. Id. As his second ground

for relief, Movant claims the Government breached the plea agreement by dropping the § 851

enhancement, allowing the presentence investigation report to assess the career-offender

enhancement, and by illegally searching his residence. Id. at 5.

       In order to prevail on his ineffective-assistance claims, Movant must show that the

performance of counsel was both constitutionally deficient and prejudicial.         Strickland v.

Washington, 466 U.S. 668, 687 (1984); Hill v. Lockhart, 474 U.S. 52, 58 (1985) (Strickland

standard applies to the performance of plea counsel); Smith v. Robbins, 528 U.S. 259, 285 (2000)

(Strickland standard applies to the performance of appellate counsel). In order to prevail on his

Government-misconduct claims, Movant must show both “flagrant misconduct and substantial

prejudice.” See United States v. Wadlington, 233 F.3d 1067, 1073 (8th Cir. 2000). As for all

claims, Movant bears the burden of proof. Kress v. United States, 411 F.2d 16, 20 (8th Cir. 1969).

       Regarding aspects of both grounds for relief, Respondent argues:

                   Billings seems to believe the statutory § 851 enhancement is
            synonymous to a career offender designation under the Sentencing
            Guidelines. An § 851 enhancement is not the same thing as a Sentencing
            Guidelines’ career offender designation. An § 851 enhancement changes
            a defendant’s statutory range of punishment. In Billings’s case, had the
            Government pursued § 851 enhancements at sentencing, Billings would
            have faced a statutory mandatory-minimum sentence of 20 years’ or life
            imprisonment, depending on whether the Government provided notice of
            one prior drug felony or two – a fact that Billings acknowledges.

                   The career offender designation is accounted for within the
            Sentencing Guidelines. Unlike an § 851 enhancement, the Sentencing
            Guidelines do not fix the permissible range of sentences, but merely guide
            the exercise of a sentencing court’s discretion in choosing an appropriate
            sentence within the statutory range. During Billings’s change-of-plea




         Case 6:20-cv-03064-MDH Document 14 Filed 08/04/20 Page 2 of 4
            hearing, he acknowledged that the Sentencing Guidelines were advisory
            and that he could be sentenced either above or below that range, up to life
            imprisonment, based on this Court’s discretion. Billings also confirmed
            his ability to read and write, and [he] told this Court that he had read the
            plea agreement and had discussed the terms with counsel.

                    Billings expressly agreed that he could not withdraw his guilty plea
            solely because he did not like the sentence length. Billings signed the
            plea agreement acknowledging that he entered into it freely and
            voluntarily. Billings confirmed under oath that he signed the agreement
            without threats or promises outside of the agreement.

                   Because there was no agreement relating to the PSR’s
            enhancements, Billings has failed to demonstrate ineffective assistance or
            prosecutorial misconduct in applying the career offender enhancement
            under the Sentencing Guidelines.

Doc. 5, pp. 7-9 (citations and footnote omitted).

       Regarding Movant’s assertion that plea counsel was ineffective for not attempting to

expunge three California drug convictions, as Respondent correctly notes: “Billings provides

nothing more than speculation that the priors could be expunged,” and “[s]peculation is

insufficient to show a reasonable probability that the result would have been different[.]”

Doc. 5, p. 10 (citation and quotation marks omitted).

       Regarding Movant’s challenges concerning the quantity and purity of the drugs involved,

as Respondent correctly notes, plea counsel argued to the Court that the “drug quantities and

respective purity level were speculative[.]” Doc. 5, p. 12 (citations to the record omitted).

Although unsuccessful, counsel made the argument. Further, Respondent’s argument that no

governmental misconduct was involved in determining drug quantity and purity, also is correct,

based in part on Movant’s post-Miranda interview and laboratory tests. See id. at 13.




         Case 6:20-cv-03064-MDH Document 14 Filed 08/04/20 Page 3 of 4
        Regarding Movant’s complaint about the two-level leadership adjustment, Movant

acknowledged in his § 2255 motion that he “paid [his] neighbor $100 to receive this package

[containing methamphetamine] and deliver it,” Doc. 1, p. 18, and, as Respondent correctly notes,

“a defendant may be subject to the [leadership] enhancement even if he managed or supervised

only one participant, limited to a single transaction.” Doc. 5, p. 14 (citations omitted).

        For the reasons explained above, Movant has failed to show that he was denied effective

assistance of plea counsel or that he was subjected to governmental misconduct. Regarding the

performance of appellate counsel, the Court discerns no constitutional violation because the Court

of Appeals “independently reviewed the record,” and found “no nonfrivolous issues for appeal.”

Crim. Doc. 51-1, p. 2. Finally, for the reasons set out by Respondent, the Court agrees that, by

pleading guilty, Movant waived any Fourth Amendment issue regarding the search of his

residence. See Doc. 5, pp. 17-18.

        The Court finds that an evidentiary hearing is not required to resolve Movant’s claims, and,

for the reasons set out above, the Court denies Movant relief pursuant to 28 U.S.C. ' 2255.

Further, the Court declines to issue a certificate of appealability. See 28 U.S.C. § 2253(c)(2)

(certificate of appealability may be issued “only if [Movant] has made a substantial showing of

the denial of a constitutional right”). The Clerk of the Court shall enter judgment dismissing this

case.

        So ORDERED.


                                                      /s/ Douglas Harpool
                                                      DOUGLAS HARPOOL
                                                      UNITED STATES DISTRICT JUDGE

Dated: August 4, 2020




         Case 6:20-cv-03064-MDH Document 14 Filed 08/04/20 Page 4 of 4
